Citation Nr: 0910556	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  04-06 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 
1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In April 2006 the Veteran testified before the undersigned 
via videoconference from the St. Petersburg, Florida RO.  A 
transcript of the hearing testimony is in the claims file.

The Board issued a decision in July 2007 in which it denied 
service connection for major depressive disorder.  The 
appellant appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand (Joint Motion), in an October 2008 Order the Court 
remanded the case to the Board for compliance with the 
instructions contained in the Joint Motion.  


FINDINGS OF FACT

1.  The Veteran has major depressive disorder.  

2.  There is competent medical evidence linking the veteran's 
major depressive disorder with his military service.


CONCLUSION OF LAW

The veteran's major depressive disorder was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and Analysis

The Veteran states that he was treated in service for 
psychiatric problems and that his currently diagnosed major 
depressive disorder is related to his military service.

The Veteran's service treatment records show that in November 
1966 the Veteran underwent a mental health evaluation.  The 
Veteran indicated that he got upset every time he heard 
someone whistle and that noise also bothered him.  The 
consultation report reflects that the Veteran was noted to 
have an emotionally unstable personality with schizoid 
elements, manifested by a tendency to react in an emotionally 
inordinate manner to circumstances and minor stresses, for 
example noises in the barracks.  It was noted that the 
Veteran had a history of withdrawing from social situations 
and being uncomfortable when around more than one or two 
people.  It was further noted that he was being placed in 
group psychotherapy and that his prognosis for Air Force life 
was good.  While the Veteran states that he underwent six 
months of counseling during service while stationed in 
Turkey, the available service treatment records do not 
reflect the details of this treatment.  However, a service 
treatment note from October 1967 indicates that a doctor at 
the time felt the Veteran's back problem was related to his 
personality problem.  The doctor noted that the Veteran was 
seeing a psychiatrist at the time.  In June 1969, the Veteran 
reported being nervous.  In July 1969, it was noted that the 
Veteran was nervous and couldn't sleep; the impression was 
nervous fatigue.  A few days later, it was noted that he was 
improved on medication.  In September 1969, he was noted to 
be nervous and he had a psychiatry interview.  At separation 
in May 1970, the Veteran denied having any nervous trouble of 
any sort, depression or excessive worry.  Psychiatric 
evaluation was normal.

The Board notes a statement from a service comrade of the 
Veteran dated in December 2005 in which he states that he was 
a roommate of the Veteran for several months while stationed 
in Turkey from March 1967 to March 1968.  He reported that 
the Veteran was required to undergo psychological counseling 
during that time. Another service comrade noted that the 
Veteran was stationed with him in Arizona in 1969 and 1970 
and that when the Veteran went for his discharge physical, he 
was put on medical hold for a week.

The first reference to a psychiatric problem in the record 
after service is in an outpatient record in June 1980, when 
the Veteran reported that he had been depressed and might go 
to see a psychologist.  

September 2000 and December 2000 VA outpatient treatment 
records note depression, and VA outpatient treatment records 
in October 2001 and December 2001 diagnose major depressive 
disorder.  A March 2002 private record notes depression.  

During the Veteran's April 2006 hearing before the 
undersigned he testified that he was misdiagnosed with a 
personality disorder during service.  He testified that he 
was sent to psychological treatment while he was serving in 
Turkey.  It was really counseling and the counselor at the 
time told him he had a dysthymic disorder.  The Veteran 
testified that he suffered some of the same symptoms after 
service, but did not seek treatment again until 1980.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
Veteran has stated his belief that his major depressive 
disorder is related to his military service, as a layperson 
he is not qualified to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

A March 2009 private medical examiner indicated that he had 
reviewed the Veteran's records and conducted a clinical 
interview for the purpose of determining whether the 
Veteran's major depressive disorder had its origins in 
service.  The examiner noted that the Veteran reported he had 
no previous history of depression or mental disorder prior to 
entering service, which the examiner indicated was consistent 
with the Veteran's records.  The Veteran also reported that 
he experienced a great deal of anxiety and stress associated 
with the rigors of active service, stemming from perceived 
persistent harassment by a superior officer.  While in 
service, the Veteran reacted to the stress and anxiety by 
withdrawing from his surroundings, had increased sensitivity 
to normal stimuli and decreased inability to form normal 
relationships.  The examiner indicated that these are all 
symptoms of depression and major depressive disorder.  

The March 2009 examiner pointed to a November 1966 
psychiatric social worker consultation sheet, where the 
social worker indicated that the Veteran possessed an 
emotionally unstable personality with schizoid elements and 
where he noted that the Veteran had a history of withdrawing 
from social situations and being uncomfortable when around 
more than one or two people.  The March 2009 examiner pointed 
out that the reported sensitivity and withdrawing behavior is 
consistent with depression and major depressive disorder; the 
Veteran developed these feelings and behaviors in service and 
has chronically suffered them since.  The examiner commented 
that because depression and major depressive disorder were 
not as well understood and diagnosed in the 1960s as they are 
today, he placed more weight on the Veteran's clinical 
history and behavior than the 1960's labels of psychiatric 
social workers, such as "emotionally unstable personality."  
The March 2009 examiner opined that it was highly likely that 
the Veteran's major depressive disorder had its origins in 
military service.  

There is evidence both for and against the claim.  While the 
Veteran had some in-service treatment for nervous complaints 
and an unspecified personality disorder, and there is a lay 
statement of record attesting to the Veteran having 
psychological counseling in service, at separation there was 
no showing of complaints or findings of a psychiatric 
disorder.  Although depression was mentioned in 1980, some 
ten years after service, a diagnosis of depression does not 
appear in the record until 2000, some 30 years after 
discharge.  There is also a private medical opinion linking 
the Veteran's major depressive disorder to his military 
service.  The Board notes that while the Veteran was not 
diagnosed with major depressive disorder in service, "the 
fact that a condition was not diagnosed cannot, by itself, 
serve to rebut a subsequent expert diagnosis."  Hanson v. 
Derwinski, 1 Vet. App. 512, 516 (1991).  Furthermore, while 
the medical records available to the Board do not show any 
post-service indication of depression until 1980, the 
Veteran's own testimony and contentions are competent to 
provide a continuity of symptomatology by describing that he 
has experienced depression since discharge from service.  See 
38 C.F.R. § 3.303(b).  

After a full review of the record, including the medical 
evidence and contentions of the veteran, the Board concludes 
that service connection for major depressive disorder is 
warranted.  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 
the Court stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  In Gilbert, the Court 
specifically stated that entitlement need not be established 
beyond a reasonable doubt, by clear and convincing evidence, 
or by a fair preponderance of the evidence.  Under the 
benefit of the doubt doctrine established by Congress, when 
the evidence is in relative equipoise, the law dictates that 
the Veteran prevails.  Thus, to deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  

As noted above, the evidence includes service treatment 
records documenting treatment for nervousness and a 
personality disorder, contentions by the Veteran of a 
continuity of symptomatology, statements by the veteran's 
fellow servicemen that the Veteran received mental health 
treatment during service and the opinion of a private medical 
doctor indicating the veteran's major depressive disorder is 
related to his military service.  In summary, the Board finds 
that the evidence in this matter is at least in equipoise as 
to whether the Veteran's major depressive disorder is related 
to his military service.  Accordingly, since the evidence is 
in equipoise, the benefit of the doubt doctrine is applicable 
and the Veteran prevails.  See Gilbert, supra.  Therefore, 
service connection for major depressive disorder is granted.  

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).


ORDER

Service connection for major depressive disorder is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


